EXHIBIT 10.1

 

Subscription Agreement

 

This Subscription Agreement (this “Agreement”) is entered into by and between
RenovaCare, Inc., a corporation organized under the laws of the State of Nevada
(the “Company”) and the subscriber whose name is set forth on the signature
pages affixed hereto (the “Subscriber”) as of July 19, 2017 (the “Effective
Date”).

 

R E C I T A L S:

 

A. This Agreement is made in connection with the Company’s offering (the
“Offering”) of 650,000 units of equity securities (each a “Unit” and
collectively, the “Units”) at a purchase price of $2.44 per Unit (the “Per Unit
Purchase Price”) on a best efforts, no minimum basis.

 

B. Each Unit consists of one share (the “Shares”) of the Company’s common stock,
par value $0.00001 per share (“Common Stock”) and one Series F Warrant
substantially the form attached hereto as Exhibit A (the “Series G Warrants”).

 

C. Each Series G Warrant entitles the holder to purchase one Share at a purchase
price of $2.68 for a period of five (5) years from the date of original
issuance.

 

D. The Company and the Subscriber are executing and delivering this Agreement in
reliance upon an exemption from securities registration afforded by, but not
limited to, the provisions of Regulation D (“Regulation D”) and Regulation S
(“Regulation S”) each as promulgated by the United States Securities and
Exchange Commission (the “Commission”) under the Securities Act of 1933, as
amended (the “1933 Act”) and, in Canada, on certain exemptions from the
prospectus delivery requirements as provided in National Instrument 45-106 -
Prospectus and Registration Exemptions (“NI-45-106”).

 

E. The Units will only be offered and sold to (i) persons who are “accredited
investors,” as defined in Rule 501(a) of Regulation D; or (ii) persons who are
not “U.S. Persons” as such term is defined in Regulation S and who also satisfy
applicable “accredited investor” criteria as established in such person’s
jurisdiction of residence.

 

F. The Subscriber acknowledges that in connection with the Offering, the Company
may be entering into subscription agreements identical to this Agreement with
other investors (along with the Subscriber, the “Investors”).

 

G. The Company wishes to sell to the Subscriber and the Subscriber wishes to
purchase from the Company the number of Units specified on the signature page
hereof each at the Per Unit Purchase Price, all subject to the terms,
conditions, and requirements contained in this Agreement.

 



  1

   



 

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the Company and the Subscriber hereby agree as
follows:

 

1. Subscription for Units; Subscription Procedures; Closing.

 

1.1 Subscription. Subject to the terms and conditions hereinafter set forth, the
Subscriber hereby irrevocably subscribes for and agrees to purchase from the
Company the Subscribed for Units and simultaneously with the Subscriber’s
execution and delivery of this Agreement, herewith has transmitted the
Subscription Amount (a) if by check, to the Company, RenovaCare, Inc., 430 Park
Avenue, Suite 702, New York, New York 10022 or (b) if by wire, using such wiring
instructions as the Company has forwarded to Subscriber.

 

1.2 Subscription Procedure. To complete a subscription for the Subscribed for
Units, the Subscriber must fully comply with the subscription procedure provided
in this Section 1.2 on or before the Closing Date (as defined below):

 

(a) Subscription Agreement. On or before the Closing Date, the Subscriber shall
review, complete and execute the Signature Page, and shall return this Agreement
as executed, and all documents required hereby, to the Company at: RenovaCare,
Inc., 430 Park Avenue, Suite 702, New York, New York 10022. .Additionally, the
Purchaser shall have delivered with this executed Agreement prior to the Closing
a completed subscriber Questionnaire (the “Subscriber Questionnaire”) attached
hereto as Exhibit B and, if the Subscriber is a resident of British Columbia,
Canada and is an Accredited Investor by virtue of the fact that the Investor
falls within one or more of the sub-paragraphs of the definition of Accredited
Investor (a “Canadian Accredited Investor”) set out in the Canadian Accredited
Investor Certificate (the “Canadian Accredited Investor Certificate”) attached
hereto as Exhibit C:

 

(i) a completed Canadian Accredited Investor Certificate; and

 

(ii) if the Investor is an individual described in category (j), (k) or (l) of
the Canadian Accredited Investor Certificate, a completed Form 45-106F9 - Form
for Individual Accredited Investors, attached hereto as Exhibit D; or any other
further documentation as required under the applicable securities laws.

 

Executed documents may be delivered by facsimile or email, provided that the
Subscriber delivers the original copies of the documents as soon as practicable
thereafter.

 

(b) Subscription Amount. Simultaneously with the delivery of this Agreement, as
provided herein, the Subscriber shall deliver the Subscription Amount (as
defined in Section 1.3 (c)) to the Company as set forth in Section 1.1 above.

 

1.3 Closings; Closing Date.

 

(a) Date and Place of Closing. The consummation of the transactions contemplated
herein shall take place at the Company’s offices, or at such other place as the
parties may determine, upon the satisfaction or waiver of all conditions to
closing set forth in Sections 4 and 5 hereof (the “Closing Conditions”) but,
subject to Section 1.5, no later than 5 pm (ET) on July 21, 2017 (the “Closing
Date”).

 



  2

   



 

(b) Subscriber’s Closing Deliveries. At the Closing, the Subscriber shall have
delivered to the Company (i) an executed copy of this Agreement (and the
completed Exhibits, as applicable); (ii) the aggregate purchase price set forth
on the signature page of this Agreement (the “Subscription Amount”); and (iii)
such other information as the Company may reasonably request. If the Closing
shall not have occurred on the Closing Date, the Subscription Amount shall
promptly be returned to the Subscriber by and the parties’ obligations under
this Agreement shall terminate.

 

(c) Company’s Closing Deliveries. At the Closing, the Company shall have
delivered to the Subscriber, if accepted by the Company, a duly countersigned
copy of this Agreement dated as of the Closing Date, and (ii) such documentation
evidencing Subscriber’s ownership of the shares of common stock underlying the
Subscribed for Units as the Company, in its sole discretion, deems appropriate.

 

1.4 Company Discretion to Accept or Reject Subscriptions. The Subscriber
understands and agrees that the Company in its sole discretion reserves the
right to accept or reject this or any other subscription for the Subscribed for
Units, in whole or in part, notwithstanding prior receipt by the Subscriber of
notice of acceptance of this subscription.

 

2. Subscriber Representations and Warranties. The Subscriber hereby represents
and warrants to and agrees with the Company that:

 

2.1 Authorization; Power and Enforceability.

 

(a) Authorization. The Subscriber has the requisite power and authority to enter
into and perform this Agreement and the other Transaction Documents, as that
term is defined in Section 3.3hereof, and to purchase the Subscribed for Units
being sold to it hereunder.

 

(b) Corporate and Other Entities. If Subscriber is a corporation or other
entity, Subscriber is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization and it is authorized and
qualified to purchase the Subscribed for Units and the Person signing this
Agreement on behalf of such entity has been duly authorized by such entity to do
so. The execution, delivery and performance of this Agreement and the other
Transaction Documents by the Subscriber and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate action, and no further consent or authorization of the
Subscriber or its Board of Directors or stockholders, if applicable, is
required.

 

(c) Enforceability. This Agreement and the other Transaction Documents when
executed and delivered by Subscriber constitute a valid and binding obligation
of the Subscriber, enforceable against the Subscriber in accordance with the
terms thereof.

 

2.2 No Conflicts. The execution, delivery and performance of this Agreement and
the other Transaction Documents and the consummation by the Subscriber of the
transactions contemplated hereby and thereby or relating hereto or thereto do
not and will not: (i) result in a violation of the Subscriber’s charter
documents, bylaws or other organizational documents, if applicable, (ii)
conflict with nor constitute a default (or an event which with notice or lapse
of time or both would become a default) under any agreement to which the
Subscriber is a party, nor (iii) result in a violation of any law, rule, or
regulation, or any order, judgment or decree of any court or governmental agency
applicable to the Subscriber or its properties (except for such conflicts,
defaults and violations as would not, individually or in the aggregate, have a
material adverse effect on Subscriber). The Subscriber is not required to obtain
any consent, authorization or order of, or make any filing or registration with,
any court or governmental agency in order for it to execute, deliver or perform
any of its obligations under this Agreement and the other Transaction Documents
nor to purchase the Units in accordance with the terms hereof, provided that for
purposes of the representation made in this sentence, the Subscriber is assuming
and relying upon the accuracy of the relevant representations and agreements of
the Company herein.

 



  3

   



 

2.3 Company Information. The Subscriber hereby acknowledges and hereby
represents that the Subscriber has been furnished by the Company during the
course of the Offering with all information regarding the Company, the terms and
conditions of the Offering and any additional information that the Subscriber,
its purchaser representative, attorney and/or accountant has requested or
desired to know, and has been afforded the opportunity to ask question of and
receive answers from duly authorized officers or other representatives of the
Company concerning the Company and the terms and conditions of the Offering.

 

2.4 Risk Acknowledgement. The Investor recognizes that (i) the purchase of the
Units involves a high degree of risk and has taken full cognizance of and
understands such risks, (ii) that all information provided, if any, by the
Company relating to its use of proceeds, financial forecasts, and other
information which is not of an historical nature (“Forward-looking
Information”), represents only the Company’s good faith assessment of such
Forward-looking Information, and is based upon assumptions which the Company
believes are reasonable, although no assurance exists that such Forward-looking
Information is accurate or will be fulfilled, and (iii) that the Company has
relied on the representations of the Investor as set forth in this Agreement, in
the Investor Questionnaire and, if applicable, the Canadian Accredited Investor
Certificate, in determining materiality for purposes of satisfying the
disclosure obligations of the Company and in determining the availability of
exemptions from (a) registration requirements under applicable United States
federal and state securities laws; and (b) prospectus requirements under
applicable Canadian securities laws.

 

2.5 Communication of Offer. The Company may not offer to sell the Units by means
of general solicitation or general advertising; all communications regarding the
Offering will be made directly by the Company’s representatives to the
Subscriber.

 

2.6 Accredited Investor Status; Ability to Bear Economic Risk; Suitability
Requirements; Florida Residents.

 

(a) Subject to Section 2.6(c) below, the Subscriber is, and will be on the
Closing Date, an “accredited investor,” as such term is defined in Regulation D
and as more fully set forth in Exhibit A hereto.

 

(b) If the Subscriber is a natural Person, the Subscriber has reached the age of
majority in the state or other jurisdiction in which the Subscriber resides, has
adequate means of providing for the Subscriber’s current financial needs and
contingencies, is able to bear the substantial economic risks associated with
the purchase of the Subscribed for Units, has no need for liquidity with respect
to such purchase, and, at the present time, can afford a complete loss of such
investment.

 



  4

   



 

(c) Notwithstanding the above, the Company may sell the Units to up to 35
individuals who are not “accredited investors” so long as the Company (i)
provides such individuals an opportunity to speak to the Company’s officers;
(ii) informs such individuals that they will be receiving “restricted”
securities; (iii) includes audited financial statements in its offering
memorandum; and (iv) such individual represents that he or she is sophisticated,
i.e., has sufficient knowledge and experience in financial and business matters
to make them capable of evaluating the merits and risks of the prospective
investment.

 

(d) The Subscriber further represents that he/she/it complies with any
additional suitability requirements of the jurisdiction in which he/she/it
resides for the purchase of the Units.

 

(e) If the Subscriber is a Florida resident, the Subscriber hereby represents
that the Subscriber is aware that he/she/it has three (3) days after tendering
the Subscription Amount to rescind Subscriber’s subscription for the Subscribed
Units by directly contacting the Company’s President and requesting a return of
funds.

 

2.7 Experience of the Subscriber. The Subscriber, its advisers (who are not
compensated by or affiliated with the Company, (directly or indirectly), if any,
and designated representatives, if any, have the knowledge and experience in
financial and business matters necessary to evaluate the merits and risks of its
prospective investment in the Company, and have carefully reviewed and
understand the risks of, and other considerations relating to, the purchase of
the Subscribed for Units and the tax consequences of the investment, and have
the ability to bear the economic risks of the investment and protect the
Subscriber’s interests in connection with the transaction contemplated hereby.

 

2.8 No Governmental Review. The Subscriber acknowledges and understands that no
United States federal or state agency, including the Commission has passed on or
made recommendations or endorsement of the Units or the suitability of the
investment contemplated hereby; nor, have such authorities passed upon or
endorsed the merits of the offering of the Units.

 

2.9 Compliance with 1933 Act. The Subscriber understands and agrees that none of
the Units have been registered under the 1933 Act or any applicable state
securities laws, by reason of their issuance in a transaction that does not
require registration under the 1933 Act (based in part on the accuracy of the
representations and warranties of the Subscriber contained herein), and that the
Units must be held indefinitely unless a subsequent disposition is registered
under the 1933 Act or any applicable state securities laws or is exempt from
such registration.

 

2.10 Purchase of Units for the Subscriber’s Account. On the Closing Date, the
Subscriber will purchase the Subscribed for Units as principal for its own
account for investment only and not with a view toward, or for resale in
connection with, the public sale or any distribution thereof.

 

2.11 Restricted Securities. Subscriber understands that the Units, and the
shares underlying the Units, have not been registered under the 1933 Act and
Subscriber will not sell, offer to sell, assign, pledge, hypothecate or
otherwise transfer any of the Units unless pursuant to an effective registration
statement under the 1933 Act, or unless an exemption from registration is
available. Notwithstanding anything to the contrary contained in this Agreement,
Subscriber may transfer (without restriction and without the need for an opinion
of counsel) the Units to its Affiliates (as defined below) provided that each
such Affiliate is an “accredited investor” under Regulation D and such Affiliate
agrees to be bound by the terms and conditions of this Agreement. For the
purposes of this Agreement, an “Affiliate” of any person or entity means any
other person or entity directly or indirectly controlling, controlled by or
under direct or indirect common control with such person or entity. Affiliate
includes each Subsidiary of the Company. For purposes of this definition,
“control” means the power to direct the management and policies of such person
or firm, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise. The Subscriber understands and hereby
acknowledges that the Company has no obligation to register the Units under the
1933 Act or any state securities or “Blue Sky” laws.

 



  5

   



 

2.12 Acknowledgement of and Consent to Restrictive Legend. The certificates
representing any shares included as part of the Units shall bear the following
or similar legend:

 

FOR U.S. PERSONS:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR APPLICABLE STATE SECURITIES LAWS.
THESE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN
THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER
THE 1933 ACT, OR (B) AN OPINION OF COUNSEL (REASONABLY SATISFACTORY TO THE
COMPANY), THAT REGISTRATION IS NOT REQUIRED UNDER SAID 1933 ACT.”

 

FOR NON-U.S. PERSONS:

 

“THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED IN REGULATION S) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). ACCORDINGLY,
NONE OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED
UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR
INDIRECTLY, TO U.S. PERSONS EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.”

 

If the Company elects to distribute any shares included as part of the Units in
uncertificated book-entry form, the Company’s transfer books shall include such
transfer restrictions as the Company in its sole discretion deems appropriate.

 



  6

   



 

2.13 Non-U.S. Persons. Subscriber further represents and warrants to the Company
that if it a non-US Person: (a) it is acquiring the Units in an offshore
transaction pursuant to Regulation S and the Subscriber was outside the United
States when receiving and executing this Agreement; (b) the Subscriber has not
acquired the Units as a result of, and will not itself engage in, any “directed
selling efforts” (as defined in Regulation S) in the United States in respect of
the Units which would include any activities undertaken for the purpose of, or
that could reasonably be expected to have the effect of, conditioning the market
in the United States for the resale of the Units; provided, however, that the
Subscriber may sell or otherwise dispose of the Units pursuant to registration
of the Units under the 1933 Act and any applicable state and provincial
securities laws or under an exemption from such registration requirements and as
otherwise provided herein; (c) the Subscriber understands and agrees that offers
and sales of any of the Units prior to the expiration of a period of one year
after the date of transfer of the Units under this Agreement (the “Distribution
Compliance Period”), shall only be made in compliance with the safe harbor
provisions set forth in Regulation S, pursuant to the registration provisions of
the 1933 Act or an exemption therefrom, and that all offers and sales after the
Distribution Compliance Period shall be made only in compliance with the
registration provisions of the 1933 Act or an exemption therefrom, and in each
case only in accordance with all applicable securities laws; (d) the Subscriber
understands and agrees not to engage in any hedging transactions involving the
Units prior to the end of the Distribution Compliance Period unless such
transactions are in compliance with the 1933 Act; and (e) the Subscriber hereby
represents that it has satisfied itself as to the full observance of the laws of
its jurisdiction in connection with any invitation to subscribe for the Units or
any use of this Agreement, including: (i) the legal requirements within its
jurisdiction for the purchase of the Units; (ii) any foreign exchange
restrictions applicable to such purchase; (iii) any governmental or other
consents that may need to be obtained; and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale or transfer of the Units. The Subscriber’s subscription and payment for,
and its continued beneficial ownership of the Units, will not violate any
applicable securities or other laws of the Subscriber’s jurisdiction.

 

2.14 Address. The Subscriber represents that the address of the Subscriber
furnished by the Subscriber on the signature page hereof is the Subscriber’s
principal residence if the Subscriber is an individual or its principal business
address if it is a corporation or other entity.

 

2.15 Other Offerings. The Subscriber acknowledges that the Company will, from
time to time, offer and sell additional shares of common stock and/or securities
convertible into common stock on such terms and conditions as its Board of
Directors, in its sole discretion, may determine. The terms and conditions of
the offer and sale of any such additional shares of common stock may be
different from and on terms better than the terms of this Offering and may
result in substantial dilution to the existing shareholders.

 

2.16 Reliance. The Subscriber understands and acknowledges that (i) the Units
are being offered and sold to the Subscriber without registration under the 1933
Act in a private placement that is intended to be exempt from the registration
provisions of the 1933 Act and (ii) the availability of such exemption, depends
in part on, and the Company will rely upon, the accuracy and truthfulness of,
the foregoing representations and warranties and the Subscriber hereby consents
to such reliance. The Subscriber agrees that the representations, warranties and
covenants of the Subscriber contained herein (or in any representation letter or
questionnaire executed and delivered by the Subscriber pursuant to the
provisions hereof) shall be true and correct both as of the execution of this
Agreement and as of the Closing Date, and shall survive the completion of the
distribution of the Units. The Subscriber hereby agrees to notify the Company
immediately of any change in any representation, warranty, covenant or other
information relating to the Subscriber contained in this Agreement, or any
exhibit or appendix hereto, which takes place prior to Closing.

 



  7

   



 

2.17 For B.C. Residents. If the Subscriber is a resident of British Columbia,
Canada, He, she or it has answered the questions contained in the Investor
Questionnaire and, as applicable, the Canadian Accredited Investor Certificate
and the Form 45-106F9 - Form for Individual Accredited Investors (collectively,
the “Canadian Exemption Certifications”), and made a part hereof to the best of
his, her or its knowledge and the answers thereto are complete and accurate. The
Investor understands and agrees that, although such answers will be kept
strictly confidential, the Company may present such Investor Questionnaire and,
if applicable, the Canadian Exemption Certifications to such parties as it deems
advisable if called upon to establish the availability under applicable
securities laws of an exemption from registration. The Investor agrees to
indemnify the Company, its agents, officers, directors and shareholders, for any
and all losses (including without limitation attorneys' fees and other costs of
investigating, prosecuting, or defending any litigation claim) incurred by the
Company as a result of its reliance on the representations and warranties of the
Investor made in this Agreement or any answers contained in the Investor
Questionnaire and, if applicable, the Canadian Exemption Certifications. Exhibit
E sets forth contact information for Canadian Securities Administrators.

 

2.18 Correctness of Representations. The Subscriber represents that the
foregoing representations and warranties are true and correct as of the date
hereof and, unless Subscriber otherwise notifies the Company prior to the
Closing Date, shall be true and correct as of the Closing Date.

 

3. The Company Representations and Warranties. The Company represents and
warrants to and agrees with the Subscriber that:

 

3.1 Due Incorporation. The Company is a corporation duly incorporated, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation and has the requisite corporate power to own its properties and to
carry on its business as presently conducted.

 

3.2 Authority; Enforceability. This Agreement and any other agreements delivered
together herewith or therewith or in connection herewith (collectively, the
“Transaction Documents”) have been duly authorized, executed and delivered by
the Company and are valid and binding agreements of the Company enforceable in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights generally and to general principles
of equity. The Company has full corporate power and authority necessary to enter
into and deliver this Agreement and to perform its obligations thereunder.

 

3.3 Capitalization and Additional Issuances. The Company is authorized to issue
up to 500,000,000 shares of common stock, par value $0.00001 and 10,000,000
shares of preferred stock, par value $0.0001. As of the date of the Memorandum
there were 74,765,168 shares of common stock and zero (0) shares of preferred
stock issued and outstanding. Additionally, there are warrants to purchase up to
2,228,908 shares of common stock outstanding and 235,000 shares reserved for
issuance upon exercise of outstanding stock options.

 



  8

   



 

3.4 Consents. No consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any governmental
authority, is required by the Company or any Affiliate of the Company in
connection with the consummation of the transactions contemplated by this
Agreement, except as may be required in connection with filings pursuant to
Regulation D, or otherwise in connection with the Definitive Agreement, or which
otherwise would not have a Material Adverse Effect or the consummation of any of
the other agreements, covenants or commitments of the Company or any Subsidiary
contemplated hereby. Any such qualifications and filings will, in the case of
qualifications, be effective on the Closing and will, in the case of filings, be
made within the time prescribed by law.

 

3.5 No Violation or Conflict. If the representations and warranties of the
Subscriber in Section 2 are true and correct, then neither the issuance nor the
sale of the Units nor the performance of the Company’s obligations under this
Agreement by the Company will: (a) violate, conflict with, result in a breach
of, or constitute a default (or an event which with the giving of notice or the
lapse of time or both would be reasonably likely to constitute a default) under
(A) the articles or certificate of incorporation, charter or bylaws of the
Company, (B) to the Company’s knowledge, any decree, judgment, order, law,
treaty, rule, regulation or determination applicable to the Company of any
court, governmental agency or body, or arbitrator having jurisdiction over the
Company or over the properties or assets of the Company or any of its
Affiliates, (C) the terms of any bond, debenture, note or any other evidence of
indebtedness, or any agreement, stock option or other similar plan, indenture,
lease, mortgage, deed of trust or other instrument to which the Company or any
of its Affiliates is a party, by which the Company or any of its Affiliates is
bound, or to which any of the properties of the Company or any of its Affiliates
is subject, or (D) the terms of any “lock-up” or similar provision of any
underwriting or similar agreement to which the Company, or any of its Affiliates
is a party except the violation, conflict, breach, or default of which would not
have a Material Adverse Effect; or (b) result in the creation or imposition of
any lien, charge or encumbrance upon the Units or any of the assets of the
Company or any of its Affiliates except in favor of the Subscriber as described
herein; or (c) result in the triggering of any piggy-back or other registration
rights of any Person or entity holding securities of the Company or having the
right to receive securities of the Company.

 

3.6 The Shares. Upon issuance in accordance with the terms of this Agreement,
the shares underlying the Units (a) will be duly and validly authorized, validly
issued and non-assessable; (b) will not have been issued or sold in violation of
any preemptive or other similar rights of the holders of any securities of the
Company or rights to acquire securities of the Company; and (c) will not subject
the holders thereof to personal liability by reason of being such holders.

 

3.7 Litigation. There is no litigation, arbitration, mediation, action, suit,
claim, proceeding or investigation, whether legal or administrative, pending
against the Company or any of its Subsidiaries or, to the Company’s knowledge,
threatened against the Company or any of its Subsidiaries or any of their
respective assets, properties or operations, at applicable law or in equity,
before or by any governmental authority or any order of any governmental
authority that, individually or in the aggregate, has had or caused or would
reasonably be expected to have or cause a material adverse effect on the
Company’s operations.

 



  9

   



 

3.8 No Integrated Offering. Neither the Company, nor any of its Affiliates, nor
any Person acting on its or their behalf, has directly or indirectly made any
offers or sales of any security of the Company nor solicited any offers to buy
any security of the Company under circumstances that would cause the offer of
the Units pursuant to this Agreement to be integrated with prior offerings by
the Company for purposes of the 1933 Act. No prior offering will impair the
exemptions relied upon in this Offering or the Company’s ability to timely
comply with its obligations hereunder. Neither the Company nor any of its
Affiliates will take any action or steps that would cause the offer or issuance
of the Units to be integrated with other offerings which would impair the
exemptions relied upon in this Offering or the Company’s ability to timely
comply with its obligations hereunder. The Company will not conduct any offering
other than the transactions contemplated hereby that may be integrated with the
offer or issuance of the Units that would impair the exemptions relied upon in
this Offering or the Company’s ability to timely comply with its obligations
hereunder.

 

3.9 Correctness of Representations. The Company represents that the foregoing
representations and warranties are true and correct as of the date hereof in all
material respects, and, unless the Company otherwise notifies the Subscriber
prior to the Closing Date, shall be true and correct in all material respects as
of the Closing Date; provided, that, if such representation or warranty is made
as of a different date, in which case such representation or warranty shall be
true as of such date.

 

4. Subscriber’s Conditions of Closing. The Subscriber’s obligation to purchase
the Units is subject to the satisfaction or waiver, on or before the Closing
Date, of the conditions contained in this Section 4.

 

4.1 Representations, Warranties and Covenants. The representations, warranties
and covenants of the Company set forth in Section 3 hereof shall be true in all
material respects on and as of the Closing Date.

 

4.2 Closing Deliveries. The conditions in Section 1.3(d) hereof shall have been
satisfied or waived in writing by the Subscriber.

 

4.3 Company’s Covenants. All covenants, agreements and conditions contained in
this Agreement to be performed by the Company on or prior to the date of such
Closing shall have been performed, complied with in all material respects, or
waived in writing by the Subscriber.

 

4.4 No Adverse Action or Decision. There shall be no action, suit, investigation
or proceeding pending, or to the Company’s knowledge, threatened, against or
affecting the Company or any of its properties or rights, or any of its
affiliates, associates, officers or directors, before any court, arbitrator, or
administrative or governmental body that (i) seeks to restrain, enjoin, prevent
the consummation of or otherwise adversely affect the transactions contemplated
by this Agreement, or (ii) questions the validity or legality of any such
transaction or seeks to recover damages or to obtain other relief in connection
with any such transaction.

 

5. Company’s Conditions of Closing. The Company’s obligation to sell the Units
is subject to the satisfaction or waiver, on or before the Closing Date, of the
conditions contained in this Section 5.

 

5.1 Representations, Warranties and Covenants. The representations, warranties
and covenants of the Subscriber set forth in Section 2 hereof shall be true in
all material respects on and as of the Closing Date.

 

5.2 Closing Deliveries. The conditions in Section 1.3(c) hereof shall have been
satisfied or waived in writing by the Company.

 



  10

   



 

5.3 Subscriber’s Covenants. All covenants, agreements and conditions contained
in this Agreement to be performed by the Subscriber on or prior to the date of
such Closing shall have been performed, complied with in all material respects,
or waived in writing by the Company.

 

5.4 No Adverse Action or Decision. There shall be no action, suit, investigation
or proceeding pending, or to the Company’s knowledge, threatened, against or
affecting the Company or any of its properties or rights, or any of its
affiliates, associates, officers or directors, before any court, arbitrator, or
administrative or governmental body that (i) seeks to restrain, enjoin, prevent
the consummation of or otherwise adversely affect the transactions contemplated
by this Agreement, or (ii) questions the validity or legality of any such
transaction or seeks to recover damages or to obtain other relief in connection
with any such transaction.

 

5.5 Return of Subscription Amount. If the Closing Conditions have not been
satisfied on or prior to the Offering Termination Date, the Company will return
the Subscription Amount to the Subscriber.

 

6. Miscellaneous.

 

6.1 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, email or facsimile, addressed as set
forth below or to such other address as such party shall have specified most
recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by email or facsimile, with a confirmation of receipt of email or
accurate confirmation generated by the transmitting facsimile machine, at the
address or number designated below (if delivered on a business day during normal
business hours where such notice is to be received), or the first business day
following such delivery (if delivered other than on a business day during normal
business hours where such notice is to be received) or (b) on the second
business day following the date of mailing by express courier service, fully
prepaid, addressed to such address, or upon actual receipt of such mailing,
whichever shall first occur. The addresses for such communications shall be: (i)
if to the Company, to: RenovaCare, Inc., 430 Park Avenue, Suite 702, New York,
New York 10022; and (ii) if to the Subscriber, to: the address and email address
and/or fax number indicated on the signature page hereto.

 

6.2 Entire Agreement; Assignment. This Agreement and other Transaction Documents
delivered in connection herewith represent the entire agreement between the
parties hereto with respect to the subject matter hereof. Neither the Company
nor the Subscribers has relied on any representations not contained or referred
to in this Agreement and the documents delivered herewith. No right or
obligation of the Company shall be assigned without prior notice to and the
written consent of the Subscriber. The Subscriber may not assign this Agreement
without the prior written consent of the Company.

 



  11

   



 

6.3 Indemnification. The Subscriber agrees to indemnify and hold harmless the
Company, and its officers, directors, employees, agents, control Persons and
affiliates from and against all losses, liabilities, claims, damages, costs,
fees and expenses whatsoever (including, but not limited to, any and all
expenses incurred in investigating, preparing or defending against any
litigation commenced or threatened) based upon or arising out of (i) any sale or
distribution of the Units by the Subscriber in violation of the 1933 Act or any
applicable state securities or “Blue Sky” laws or (ii) any actual or alleged
false acknowledgment, representation or warranty, or misrepresentation or
omission to state a material fact, or breach by the Subscriber of any covenant
or agreement made by the Subscriber herein, in any Transaction Document, or in
any other document delivered in connection with this Agreement or any
Transaction Document.

 

6.4 Counterparts/Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile or email transmission, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile or email signature page were an original thereof.

 

6.5 Calendar Days. All references to “days” in the Transaction Documents shall
mean calendar days unless otherwise stated. The terms “business days” and
“trading days” shall mean days that the New York Stock Exchange is open for
trading for three or more hours. Time periods shall be determined as if the
relevant action, calculation or time period were occurring in New York City. Any
deadline that falls on a non-business day in any of the Transaction Documents
shall be automatically extended to the next business day and interest, if any,
shall be calculated and payable through such extended period.

 

6.6 Captions; Certain Definitions. The captions of the various sections and
paragraphs of this Agreement have been inserted only for the purposes of
convenience; such captions are not a part of this Agreement and shall not be
deemed in any manner to modify, explain, enlarge or restrict any of the
provisions of this Agreement. As used in this Agreement the term “Person” shall
mean and include an individual, a partnership, a joint venture, a corporation, a
limited liability company, a trust, an unincorporated organization and a
government or any department or agency thereof. All pronouns and any variations
thereof used herein shall be deemed to refer to the masculine, feminine, neuter,
singular or plural as the identity of the Person or Persons referred to may
require.

 

6.7 Severability. In the event that any term or provision of this Agreement
shall be finally determined to be superseded, invalid, illegal or otherwise
unenforceable pursuant to applicable law by an authority having jurisdiction and
venue, that determination shall not impair or otherwise affect the validity,
legality or enforceability: (i) by or before that authority of the remaining
terms and provisions of this Agreement, which shall be enforced as if the
unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.

 

6.8 Successor Laws. References in the Transaction Documents to laws, rules,
regulations and forms shall also include successors to and functionally
equivalent replacements of such laws, rules, regulations and forms. A successor
rule to Rule 144 shall include any rule that would be available to a
non-Affiliate of the Company for the sale of common stock not subject to volume
restrictions and after a six month holding period.

 



  12

   



 

6.9 Irrevocability; Binding Effect. The Subscriber hereby acknowledges and
agrees that the subscription hereunder is irrevocable by the Subscriber, except
as required by applicable law, and that this Agreement shall survive the death
or disability of the Subscriber and shall be binding upon and inure to the
benefit of the parties and their heirs, executors, administrators, successors,
legal representatives and permitted assigns. If the Subscriber is more than one
Person, the obligations of the Subscriber hereunder shall be joint and several
and the agreements, representations, warranties and acknowledgments herein shall
be deemed to be made by and be binding upon each such Person and such Person’s
heirs, executors, administrators, successors, legal representatives and
permitted assigns.

 

6.10 Modification. Except as otherwise expressly provided herein, any term of
this Agreement may be amended and observance of any term of this Agreement may
be waived (either generally or in a particular instance, either retroactively or
prospectively and either for a specified period of time or indefinitely) with
the written consent of the Company and the Subscriber.

 

6.11 Fees. Unless otherwise specifically provided, each of the parties hereto
shall pay its own fees and expenses (including the fees of any attorneys,
accountants, appraisers or others engaged by such party) in connection with this
Agreement and the transactions contemplated hereby, whether or not the
transactions contemplated hereby are consummated.

 

6.12 Survival of Representations. All representations, warranties and agreements
contained herein or made in writing by or on behalf of any party to this
Agreement in connection herewith shall survive the execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby.

 

6.13 Confidentiality. The Subscriber acknowledges and agrees that any
information or data the Subscriber has acquired from or about the Company or may
acquire in the future, not otherwise properly in the public domain was received
in confidence. The Subscriber agrees not to divulge, communicate or disclose,
except as may be required by law or for the performance of this Agreement, or
use to the detriment of the Company or for the benefit of any other Person, or
misuse in any way, any confidential information of the Company.

 

6.14 Binding Obligation. Upon the execution and delivery of this Agreement by
the Subscriber, this Agreement shall become a binding obligation of the
Subscriber with respect to the purchase of the Subscribed for Units as herein
provided, subject, however to the right reserved by the Company to enter into
the same agreement with or other subscribers and to unilaterally reject any
subscriber.

 

6.15 Further Assurances. The parties hereto agree to execute and deliver all
such further documents, agreements and instruments and take such other and
further action as may be necessary or appropriate to carry out the purposes and
intent of this Agreement.

 

6.16 No Third Party Rights. Nothing in this Agreement shall create or be deemed
to create any rights in any Person or entity not a party to this Agreement.

 

6.17 Reference and Effective Date. The reference and effective date of this
Agreement shall be the Closing Date, regardless of the date on which it is
signed by the Subscriber.

 



  13

   



 

6.18 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in New York County, New York for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery). Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Each party irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby. If either party shall commence an action or proceeding to enforce any
provisions of the documents contemplated herein, then the prevailing party in
such action or proceeding shall be reimbursed by the other party for its
attorney’s fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.

 

7. Additional Requirements.

 

Subscriber Certification. All Subscribers must complete, sign and deliver the
subscriber signature page, along with such a completed Investor Questionnaire
attached as Exhibit A (for U.S.-Persons) or Exhibit B (for non-U.S. Persons);
Residents of British Columbia must also Exhibit C.

 

THE COMPANY INTENDS TO ASSERT THE FOREGOING REPRESENTATIONS AS A DEFENSE IN ANY
SUBSEQUENT LITIGATION WHERE SUCH ASSERTION WOULD BE RELEVANT. THE COMPANY HAS
THE RIGHT TO ACCEPT OR REJECT THIS SUBSCRIPTION IN WHOLE OR IN PART, SO LONG AS
SUCH PARTIAL ACCEPTANCE OR REJECTION DOES NOT RESULT IN AN INVESTMENT OF LESS
THAN THE MINIMUM AMOUNT. BY EXECUTING THIS SUBSCRIPTION AGREEMENT, THE
SUBSCRIBER IS NOT WAIVING ANY RIGHTS UNDER FEDERAL OR STATE LAW.

 

[COMPANY’S SIGNATURE PAGE FOLLOWS]

 



  14

   



 

RenovaCare, Inc.

 

IN WITNESS WHEREOF, the Company has duly executed this Subscription Agreement.

 



 

RenovaCare, Inc.

 

Dated:_________________ , 2017

By:

/s/ Thomas Bold

 

Name:

Thomas Bold

 

Title:

President and Chief Executive Officer



 

[SUBSCRIBER’S SIGNATURE PAGE FOLLOWS]

 



  15

   



 

RenovaCare, Inc.

 

SUBSCRIBER SIGNATURE PAGE

 

IN WITNESS WHEREOF, the undersigned Subscriber hereby executes, delivers, joins
in and agrees to be bound by the Subscription Agreement to which this signature
page is attached by and between the Company and the undersigned Subscriber and
elects to purchase the number of Units set forth below.

 

Dated:_______________________ , 2017

 



x

$

=

$

Number of Units

Per Unit Purchase Price

 

Subscription Amount



 



SUBSCRIBER (individual)

SUBSCRIBER (entity)

 

Signature

Name of Entity

 

Print Name

Signature

 

 

 

 

Signature (if Joint Tenants or Tenants in Common)

Print Name

 

Title:

 

 

 

 

 

Address of Principal Residence:

Address of Executive Offices:

 

Social Security Number(s):

IRS Tax Identification Number:

 

Telephone Number:

Telephone Number:

 

 

 

 

Facsimile Number:

Facsimile Number:

 

 

E-mail Address:

E-mail Address:

 

 

 

 

 



 



  16

   



 

Exhibit A

 

Form of Series G Warrant

 

NEITHER THIS SECURITY NOR ANY SECURITIES WHICH MAY BE ISSUED UPON EXERCISE OF
THIS SECURITY HAVE BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY U.S. STATE OR OTHER
JURISDICTION OR ANY EXCHANGE OR SELF-REGULATORY ORGANIZATION, IN RELIANCE UPON
EXEMPTIONS FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED, AND SUCH OTHER LAWS AND REQUIREMENTS, AND, ACCORDINGLY, MAY NOT BE
OFFERED OR SOLD, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR
LISTING OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, SUCH REGISTRATION AND/OR LISTING REQUIREMENTS AS EVIDENCED BY A
LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF
WHICH WILL BE REASONABLY ACCEPTABLE TO THE COMPANY.

 

RENOVACARE, INC.

 

SERIES G STOCK PURCHASE WARRANT

 



No. G-0001

 Issuance Date: July ,2017



 

RenovaCare, Inc., a corporation organized under the laws of the State of Nevada
(the “Company”), hereby certifies that [●], its permissible transferees,
designees, successors and assigns (collectively, the “Holder”), for value
received, is entitled to purchase from the Company at any time and from time to
time commencing on the first anniversary of the date first appearing above (the
“Issuance Date”), up to and through 12:01a.m. (EST) on the date five (5) years
from the Issuance Date (the “Termination Date”) up to [●] shares (each, a
“Share” and collectively the “Shares”) of the Company’s common stock, par value
$0.00001 (the “Common Stock”) and at an exercise price per Share equal to the
lesser of: (a) $2.68. The number of Shares purchasable hereunder and the
Exercise Price are subject to adjustment as provided in Section 4 hereof.

 

This Warrant is being issued to Holder in connection with the Loan Agreement
(the “Agreement”) entered into as of even date as this Warrant by and between
the Company and Holder. Any capitalized but undefined terms used herein shall
have the meaning set forth in the Agreement unless the context otherwise
requires.

 



  A-1

   



 

1. Method of Exercise; Payment.

 

(a) Exercise. The purchase rights represented by this Warrant may be exercised,
either for cash or on a cashless basis, pursuant to Section 1(b), by the Holder,
in whole or in part, at any time, or from time to time, by the surrender of this
Warrant (with the notice of exercise form (the “Notice of Exercise”) attached
hereto as Exhibit A duly executed) at the principal office of the Company, and
by payment to the Company of an amount equal to the Exercise Price multiplied by
the number of the Shares being purchased, which amount may be paid, at the
election of the Holder, by wire transfer or certified check payable to the order
of the Company. The person or persons in whose name(s) any certificate(s)
representing Shares shall be issuable upon exercise of this Warrant shall be
deemed to have become the holder(s) of record of, and shall be treated for all
purposes as the record holder(s) of, the Shares represented thereby (and such
Shares shall be deemed to have been issued) immediately prior to the close of
business on the date or dates upon which this Warrant is exercised.

 

(b) Cashless Exercise. This Warrant shall also be exercisable by means of a
“cashless exercise” in which the Holder shall be entitled to receive a
certificate for the number of Shares equal to the quotient obtained by dividing
[(A-B) (X)] by (A), where:

 

(A) = the closing price per share of Common Stock on the Trading Day preceding
the date of such election as quoted on the OTC Markets Group Inc. QB tier (the
“OTCQB”), or if the Common Stock is not then quoted on the OTCQB, then on such
market or interdealer quotation system the Common Stock is then traded or quoted
on;

 

(B) = the Exercise Price of this Warrant; and

 

(X) = the number of Shares issuable upon exercise of this Warrant in accordance
with the terms of this Warrant and the Notice of Exercise.

 

(c) Stock Certificates. In the event of any exercise of the rights represented
by this Warrant, as promptly as practicable after this Warrant is surrendered
and delivered to the Company along with all other appropriate documentation on
or after the date of exercise and in any event within ten (10) days thereafter,
the Company at its expense shall issue and deliver to the person or persons
entitled to receive the same a certificate or certificates for the number of
Shares issuable upon such exercise. In the event this Warrant is exercised in
part, the Company at its expense will execute and deliver a new Warrant of like
tenor exercisable for the number of Shares for which this Warrant may then be
exercised.

 

(d) Taxes. The issuance of the Shares upon the exercise of this Warrant, and the
delivery of certificates or other instruments representing such Shares, shall be
made without charge to the Holder for any tax or other charge in respect of such
issuance.

 



  A-2

   



 

2. Warrant.

 

(a) Transfer and Replacement. Subject to compliance with applicable securities
laws, this Warrant and all rights hereunder (including, without limitation, any
registration rights) are transferable, in whole or in part, upon surrender of
this Warrant at the principal office of the Company or its designated agent,
together with a written assignment of this Warrant substantially in the form
attached hereto as Exhibit B duly executed by the Holder or its agent or
attorney and funds sufficient to pay any transfer taxes payable upon the making
of such transfer. Upon such surrender and, if required, such payment, the
Company shall execute and deliver a new Warrant or Warrants in the name of the
assignee or assignees and in the denomination or denominations specified in such
instrument of assignment, and shall issue to the assignor a new Warrant
evidencing the portion of this Warrant not so assigned, and this Warrant shall
promptly be cancelled. A Warrant, if properly assigned, may be exercised by a
new holder for the purchase of Warrant Shares without having a new Warrant
issued. The Holder consents that the Company may, if it desires, permit the
transfer of this Warrant out of the Holder’s name only when the Holder’s request
for transfer is accompanied by an opinion of counsel reasonably satisfactory to
the Company that neither the sale nor the proposed transfer results in a
violation of the Securities Act of 1933, as amended (the “Securities Act”), or
any applicable state “blue sky” laws. At any time prior to the exercise hereof,
this Warrant may be exchanged upon presentation and surrender to the Company,
alone or with other warrants of like tenor of different denominations registered
in the name of the same Holder, for another warrant or warrants of like tenor in
the name of such Holder exercisable for the aggregate number of Shares as the
warrant or warrants surrendered.

 

(b) Replacement of Warrant. Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction, or mutilation of this Warrant and,
in the case of any such loss, theft, or destruction, upon delivery of an
indemnity agreement reasonably satisfactory in form and amount to the Company,
or, in the case of any such mutilation, upon surrender and cancellation of this
Warrant, the Company, at its expense, will execute and deliver in lieu thereof,
a new Warrant of like tenor.

 

(c) Cancellation; Payment of Expenses. Upon the surrender of this Warrant in
connection with any transfer, exchange or replacement as provided in this
Section 2, this Warrant shall be promptly canceled by the Company. The Holder
shall pay all taxes and all other expenses (including legal expenses, if any,
incurred by the Holder or transferees) and charges payable in connection with
the preparation, execution and delivery of Warrants pursuant to this Section 2.

 

(d) Warrant Register. The Company shall maintain, at its principal executive
offices (or at the offices of the transfer agent for the Warrant or such other
office or agency of the Company as it may designate by notice to the holder
hereof), a register for this Warrant (the “Warrant Register”), in which the
Company shall record the name and address of the person in whose name this
Warrant has been issued, as well as the name and address of each transferee and
each prior owner of this Warrant.

 

3. Rights and Obligations of Holders of this Warrant.

 

The Holder of this Warrant shall not, by virtue hereof, be entitled to any
rights of a shareholder in the Company, either at law or in equity; provided,
however, that in the event any certificate representing shares of Common Stock
or other securities is issued to the holder hereof upon exercise of this
Warrant, such holder shall, for all purposes, be deemed to have become the
holder of record of such Common Stock on the date on which this Warrant,
together with a duly executed Notice of Exercise, was surrendered and payment of
the aggregate Exercise Price was made, irrespective of the date of delivery of
such Common Stock certificate.

 

4. Adjustments.

 

During the Exercise Period, the Exercise Price and the number of Warrant Shares
shall be subject to adjustment from time to time as provided in this Section 4.

 

(a) Subdivision or Combination of Common Stock. If the Company at any time
subdivides (by any stock split, stock dividend, recapitalization,
reorganization, reclassification or otherwise) the shares of Common Stock
acquirable hereunder into a greater number of shares, then, after the date of
record for effecting such subdivision, the Exercise Price in effect immediately
prior to such subdivision will be proportionately reduced. If the Company at any
time combines (by reverse stock split, recapitalization, reorganization,
reclassification or otherwise) the shares of Common Stock acquirable hereunder
into a smaller number of shares, then, after the date of record for effecting
such combination, the Exercise Price in effect immediately prior to such
combination will be proportionately increased.

 



  A-3

   



 

(b) Adjustment in Number of Shares. Upon each adjustment of the Exercise Price
pursuant to the provisions of this Section 4, the number of shares of Common
Stock issuable upon exercise of this Warrant shall be adjusted by multiplying a
number equal to the Exercise Price in effect immediately prior to such
adjustment by the number of shares of Common Stock issuable upon exercise of
this Warrant immediately prior to such adjustment and dividing the product so
obtained by the adjusted Exercise Price.

 

(c) Consolidation, Merger or Sale. In case of any consolidation of the Company
with, or merger of the Company into any other corporation, or in case of any
sale or conveyance of all or substantially all of the assets of the Company
other than in connection with a plan of complete liquidation of the Company,
then as a condition of such consolidation, merger or sale or conveyance,
adequate provision will be made whereby the holder of this Warrant will have the
right to acquire and receive upon exercise of this Warrant in lieu of the shares
of Common Stock immediately theretofore acquirable upon the exercise of this
Warrant, such shares of stock, securities or assets as may be issued or payable
with respect to or in exchange for the number of shares of Common Stock
immediately theretofore acquirable and receivable upon exercise of this Warrant
had such consolidation, merger or sale or conveyance not taken place. In any
such case, the Company will make appropriate provision to insure that the
provisions of this Section 4 hereof will thereafter be applicable as nearly as
may be in relation to any shares of stock or securities thereafter deliverable
upon the exercise of this Warrant. The Company will not effect any
consolidation, merger or sale or conveyance unless prior to the consummation
thereof, the successor corporation (if other than the Company) assumes by
written instrument the obligations under this Section 4 and the obligations to
deliver to the holder of this Warrant such shares of stock, securities or assets
as, in accordance with the foregoing provisions, the holder may be entitled to
acquire.

 

(d) Distribution of Assets. In case the Company shall declare or make any
distribution of its assets (including cash) to holders of Common Stock as a
partial liquidating dividend, by way of return of capital or otherwise, then,
after the date of record for determining shareholders entitled to such
distribution, but prior to the date of distribution, the holder of this Warrant
shall be entitled upon exercise of this Warrant for the purchase of any or all
of the shares of Common Stock subject hereto, to receive the amount of such
assets which would have been payable to the holder had such holder been the
holder of such shares of Common Stock on the record date for the determination
of shareholders entitled to such distribution.

 

(e) Notice of Adjustment. Upon the occurrence of any event which requires any
adjustment of the Exercise Price, then, and in each such case, the Company shall
give notice thereof to the holder of this Warrant, which notice shall state the
Exercise Price resulting from such adjustment and the increase or decrease in
the number of Warrant Shares purchasable at such price upon exercise, setting
forth in reasonable detail the method of calculation and the facts upon which
such calculation is based. Such calculation shall be certified by the Chief
Financial Officer of the Company.

 

(f) Minimum Adjustment of Exercise Price. No adjustment of the Exercise Price
shall be made in an amount of less than 1% of the Exercise Price in effect at
the time such adjustment is otherwise required to be made, but any such lesser
adjustment shall be carried forward and shall be made at the time and together
with the next subsequent adjustment which, together with any adjustments so
carried forward, shall amount to not less than 1% of such Exercise Price.

 



  A-4

   



 

(g) No Fractional Shares. No fractional shares of Common Stock are to be issued
upon the exercise of this Warrant, but the Company shall round up the number of
shares to the issued.

 

(h) Other Notices. In case at any time:

 

(i) the Company shall declare any dividend upon the Common Stock payable in
shares of stock of any class or make any other distribution (including dividends
or distributions payable in cash out of retained earnings) to the holders of the
Common Stock;

 

(ii) the Company shall offer for subscription pro rata to the holders of the
Common Stock any additional shares of stock of any class or other rights;

 

(iii) there shall be any capital reorganization of the Company, or
reclassification of the Common Stock, or consolidation or merger of the Company
with or into, or sale of all or substantially all its assets to, another
corporation or entity; or

 

(iv) there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Company;

 

then, in each such case, the Company shall give to the holder of this Warrant
(a) notice of the date on which the books of the Company shall close or a record
shall be taken for determining the holders of Common Stock entitled to receive
any such dividend, distribution, or subscription rights or for determining the
holders of Common Stock entitled to vote in respect of any such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding-up and (b) in the case of any such reorganization, reclassification,
consolidation, merger, sale, dissolution, liquidation or winding-up, notice of
the date (or, if not then known, a reasonable approximation thereof by the
Company) when the same shall take place. Such notice shall also specify the date
on which the holders of Common Stock shall be entitled to receive such dividend,
distribution, or subscription rights or to exchange their Common Stock for stock
or other securities or property deliverable upon such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation, or
winding-up, as the case may be. Such notice shall be given at least 30 days
prior to the record date or the date on which the Company’s books are closed in
respect thereto. Failure to give any such notice or any defect therein shall not
affect the validity of the proceedings referred to in clauses (i), (ii), (iii)
and (iv) above.

 

(i) Certain Events. If any event occurs of the type contemplated by the
adjustment provisions of this Section 4 but not expressly provided for by such
provisions, the Company will give notice of such event as provided in Section 8
hereof, and the Company’s Board of Directors will make an appropriate adjustment
in the Exercise Price and the number of shares of Common Stock acquirable upon
exercise of this Warrant so that the rights of the holder shall be neither
enhanced nor diminished by such event.

 



  A-5

   



 

5. Legends.

 

Prior to issuance of the shares of Common Stock underlying this Warrant, all
such certificates representing such shares shall bear a restrictive legend to
the effect that the Shares represented by such certificate have not been
registered under the Securities Act, and that the Shares may not be sold or
transferred in the absence of such registration or an exemption therefrom, such
legend to be substantially in the form of the bold-face language appearing at
the top of Page 1 of this Warrant.

 

6. Disposition of Warrants or Shares.

 

The Holder of this Warrant, each transferee hereof and any holder and transferee
of any Shares, by his or its acceptance thereof, agrees that no public
distribution of Warrants or Shares will be made in violation of the provisions
of the Securities Act. Furthermore, it shall be a condition to the transfer of
this Warrant that any transferee thereof deliver to the Company his or its
written agreement to accept and be bound by all of the terms and conditions
contained in this Warrant.

 

7. Merger or Consolidation.

 

The Company will not merge or consolidate with or into any other corporation, or
sell or otherwise transfer its property, assets and business substantially as an
entirety to another corporation, unless the corporation resulting from such
merger or consolidation (if not the Company), or such transferee corporation, as
the case may be, shall expressly assume, by supplemental agreement reasonably
satisfactory in form and substance to the Holder, the due and punctual
performance and observance of each and every covenant and condition of this
Warrant to be performed and observed by the Company.

 

8. Notices.

 

Except as otherwise specified herein to the contrary, all notices, requests,
demands and other communications required or desired to be given hereunder shall
only be effective if given in writing by certified or registered U.S. mail with
return receipt requested and postage prepaid; by private overnight delivery
service (e.g. Federal Express); by facsimile transmission (if no original
documents or instruments must accompany the notice); or by personal delivery.
Any such notice shall be deemed to have been given (a) on the business day
immediately following the mailing thereof, if mailed by certified or registered
U.S. mail as specified above; (b) on the business day immediately following
deposit with a private overnight delivery service if sent by said service; (c)
upon receipt of confirmation of transmission if sent by facsimile transmission;
or (d) upon personal delivery of the notice. All such notices shall be sent to
the following addresses (or to such other address or addresses as a party may
have advised the other in the manner provided in this Section 8):

 

If to the Company:

 

RenovaCare, Inc.

 

430 Park Ave.

 

Suite 702

 

New York, New York 10022

 

Attention: President and Chief Executive Officer

 

If to the Holder, to the address for notice included in the Agreement.

 



  A-6

   



 

Notwithstanding the time of effectiveness of notices set forth in this Section
8, a Notice of Exercise shall not be deemed effectively given until it has been
duly completed and submitted to the Company together with this original Warrant
and payment of the Exercise Price in a manner set forth in this Section 8.

 

9. Governing Law.

 

This Agreement shall be governed by and construed solely and exclusively in
accordance with and pursuant to the internal laws of the State of New York
without regard to the conflicts of laws principles thereof. The parties hereto
hereby expressly and irrevocably agree that any suit or proceeding arising
directly and/or indirectly pursuant to or under this Agreement shall be brought
solely in a federal or state court located in the City of New York. By its
execution hereof, the parties hereby covenant and irrevocably submit to the in
personam jurisdiction of the federal and state courts located in the City of New
York, New York and agree that any process in any such action may be served upon
any of them personally, or by certified mail or registered mail upon them or
their agent, return receipt requested, with the same full force and effect as if
personally served upon them in New York. The parties hereto expressly and
irrevocably waive any claim that any such jurisdiction is not a convenient forum
for any such suit or proceeding and any defense or lack of in personam
jurisdiction with respect thereto. In the event of any such action or
proceeding, the party prevailing therein shall be entitled to payment from the
other party hereto of all of its reasonable counsel fees and disbursements.

 

10. Successors and Assigns.

 

This Warrant shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and assigns.

 

11. Headings.

 

The headings of various sections of this Warrant have been inserted for
reference only and shall not affect the meaning or construction of any of the
provisions hereof.

 

12. Severability.

 

If any provision of this Warrant is held to be unenforceable under applicable
law, such provision shall be excluded from this Warrant, and the balance hereof
shall be interpreted as if such provision were so excluded.

 

13. Modification and Waiver.

 

This Warrant and any provision hereof may be amended, waived, discharged or
terminated only by an instrument in writing signed by the Company and the
Holder.

 

14. Specific Enforcement.

 

The Company and the Holder acknowledge and agree that irreparable damage would
occur in the event that any of the provisions of this Warrant were not performed
in accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Warrant and to
enforce specifically the terms and provisions hereof, this being in addition to
any other remedy to which either of them may be entitled by law or equity.

 

15. Assignment.

 

This Warrant may be transferred or assigned, in whole or in part, at any time
and from time to time by the then Holder by submitting this Warrant to the
Company together with a duly executed Assignment in substantially the form and
substance of the Form of Assignment which accompanies this Warrant as Exhibit B
hereto, and, upon the Company’s receipt thereof, and in any event, within five
(5) business days thereafter, the Company shall issue a Warrant to the Holder to
evidence that portion of this Warrant, if any as shall not have been so
transferred or assigned.

  

[SIGNATURE PAGE FOLLOWS]

 



  A-7

   



  

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
one of its officers thereunto duly authorized. 

 

 

RENOVACARE, INC.

        By:

 

Name:

    Title:  



 



  A-8

   



 

EXHIBIT A

 

  NOTICE OF EXERCISE

 



 

To:

RenovaCare, Inc.

430 Park Ave.

Suite 702

New York, New York 10022

Attention: President and Chief Executive Officer



 

To Be Executed by the Holder in Order to Exercise the Warrant

 

The undersigned Holder hereby elects to purchase ________________ Shares
pursuant to the attached Warrant, and requests that certificates for securities
be issued in the name of:

 

__________________________________________________________

 

__________________________________________________________

 

__________________________________________________________

 

(Please type or print name and address)

 

__________________________________________________________

 

(Social Security or Tax Identification Number)

 

and to be delivered to:__________________________________________

 

___________________________________________________________.

 

(Please type or print name and address if different from above)

 

If such number of Shares being purchased hereby shall not be all the Shares that
may be purchased pursuant to the attached Warrant, a new Warrant for the balance
of such Shares shall be registered in the name of, and delivered to, the Holder
at the address set forth below. In full payment of the purchase price with
respect to the Shares purchased and transfer taxes, if any, the undersigned
hereby tenders payment of $__________ by check, money order or wire transfer
payable in United States currency to the order of [________________].

 

OR

 

If permitted, the cancellation of such number of Shares as is necessary, in
accordance with the formula set forth in Section 1(b) of the Warrant with
respect to the maximum number of Shares purchasable pursuant to the cashless
exercise procedure set forth Section 1(b). 

 



  A-9

   



 



HOLDER:

 

By:

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Address:

 

Dated: 

 



 



  A-10

   



 

EXHIBIT B

 

ASSIGNMENT FORM (SERIES G WARRANT)

 

(To assign the foregoing warrant, execute

this form and supply required information.

Do not use this form to exercise the warrant.)

 



 

To:

RenovaCare, Inc.

430 Park Ave.

Suite 702

New York, New York 10022

Attention: President and Chief Executive Officer



  

FOR VALUE RECEIVED, hereby assigns of the shares of the foregoing Warrant and
all rights evidenced thereby are hereby assigned to:

 

__________________________________________________________ whose address is:

 

_______________________________________________________________________

 

_______________________________________________________________________

 

_______________________________________________________________________

 



 

Dated:

 

 

 

Holder’s Signature:

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 Holder’s Address:

 

 



 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

 



  B-1

   



 



RCAR SUBSCRIPTION AGREEMENT

INVESTOR QUESTIONNAIRE – US PERSON



 

Exhibit B

 

Subscriber Questionnaires

 

IMPORTANT: Investor Name: _______________________

 

RenovaCare, Inc.

 

CONFIDENTIAL INVESTOR QUESTIONNAIRE

 



1.

The undersigned is an accredited investor (as defined in Rule 501(a) of
Regulation D) because the undersigned is (check each appropriate description):



 



 

_________

 

a natural person whose individual net worth, or joint net worth with that
person's spouse, at the time of purchase exceeds $1,000,000, excluding the value
of the primary residence of such natural person, calculated by subtracting from
the estimated fair market value of the property the amount of debt secured by
the property, up to the estimated fair market value of the property;

 

 

_________

 

a natural person who had individual income exceeding $200,000 in each of the two
most recent years or joint income with that person’s spouse exceeding $300,000
in each of those years and has a reasonable expectation of reaching the same
income level in the current year.

 

 

_________

a broker-dealer registered pursuant to Section 15 of the Securities Exchange Act
of 1934, as amended.

 

 

_________

 

an organization described in Section 501(c)(3) of the Internal Revenue Code of
1986, as amended, not formed for the specific purpose of acquiring the Units,
with total assets exceeding $5,000,000.

 

 

_________

a corporation, Massachusetts or similar business trust or partnership, not
formed for the specific purpose of acquiring the Units, with total assets
exceeding $5,000,000.





 



  B-2

   

 



RCAR SUBSCRIPTION AGREEMENT

INVESTOR QUESTIONNAIRE – US PERSON



 



 

_________

 

a trust, not formed for the specific purpose of acquiring the Units, with total
assets exceeding $5,000,000 and whose purchase is directed by a “sophisticated
person,” as defined in Rule 506(b)(2)(ii) of Regulation D.

 

_________

(For the purposes of this questionnaire, a “sophisticated person” means any
person who has such knowledge and experience in financial and business matters
that he or she is capable of evaluating the merits and risks of the prospective
investment.)

 

 

_________

 

an employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, as amended, and (i) investment decisions for such plan are
made by a plan fiduciary, as defined in Section 3(21) of such Act, which is a
bank, savings and loan association, insurance company or registered investment
adviser or (ii) such plan has total assets exceeding $5,000,000 or (iii) if a
self directed plan, investment decisions are made solely by accredited
investors.

 



 

_________

an entity in which all of the equity owners are accredited investors.

 

 

_________

a member of the Board of Directors or an executive officer of the Company.

 

 

_________

 

a bank as defined in Section 3(a)(2) of the 1933 Act, or any savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the 1933
Act, whether acting in its individual or fiduciary capacity.

 

 

_________

an insurance company as defined in Section 2(13) of the 1933 Act.

 

 

_________

an investment company registered under the Investment Company Act of 1940, as
amended (the “ICA”).

 

 

_________

a business development company as defined in Section 2(a)(48) of the ICA.





 



  B-3

   

 



RCAR SUBSCRIPTION AGREEMENT

INVESTOR QUESTIONNAIRE – US PERSON



 



 

_________

a Small Business Investment Company licensed by the Small Business
Administration under Section 301(c) of the Small Business Investment Act of
1958, as amended.

 

 

_________

a private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940, as amended.

 

 

_________

a plan which has total assets in excess of $5,000,000 and which is established
and maintained by a state, its political subdivisions, or any agency or
instrumentality of a state or its political subdivisions for the benefit of its
employees.

 

 

_________

a revocable trust which may be amended or revoked at any time by the grantors
thereof, and all such grantors are Accredited Investors.

 

 

_________

an Accredited Investor for the following reasons (describe reasons, if not
previously provided):

 



2.

The undersigned, if a resident of British Columbia, Canada, is one or more of
the following:

 

 

 

(complete only if resident of Canada, check each appropriate description):



 



 

_________

(a) purchasing the Units as principal and is an “Accredited Investor” within the
meaning of National Instrument 45-106 entitled “Prospectus Exemptions” (“NI
45-106”);

 

(Important Note: You must also complete the Canadian Accredited Investor
Certificate attached as Exhibit C and, if applicable, the Canadian Individual
Accredited Investor Form at Exhibit D.



 



 

_________

(b) a non-individual purchasing as principal such number of Units having an
acquisition cost to the Investor of not less than Cdn$150,000 paid in cash at
the time of Closing; or



 



 

_________

(c) purchasing the Units as principal and is (check the appropriate box below)



 



  B-4

   



 



RCAR SUBSCRIPTION AGREEMENT

INVESTOR QUESTIONNAIRE – US PERSON



 



 

¨

(i)

a director, executive officer or control person of the Company (as such terms
are defined in NI 45-106) or of an affiliate of the Company; or

 

¨

 

(ii)

a spouse (as such term is defined in NI 45-106), parent, grandparent, brother,
sister, child or grandchild of [_______________], a person referred to in (i)
above; or

 

¨

(iii)

a parent, grandparent, brother, sister, child or grandchild
of [_______________], the spouse of a person referred to in (i) above; or

 

¨

(iv) 

a close personal friend of [_______________], a person referred to in (i) above;
or

 

¨

(v)

a close business associate of [_______________], a person referred to in (i)
above; or

 

¨

(vi) 

a founder of the Company or a spouse, parent, grandparent, brother, sister,
child, grandchild, close personal friend or close business associate of a
founder of the Company; or

 

¨

(vii)

a parent, grandparent, brother, sister, child or grandchild
of [_______________], the spouse of a founder of the Company; or

 

¨

(viii) 

a person of which a majority of the voting securities are beneficially owned by,
or a majority of the directors are, persons described in (i) to (vii) above; or

 

¨

(ix)

a trust or estate of which all the beneficiaries or a majority of the trustees
or executors are persons described in (i) to (vii) above.



 



3.

If the undersigned, is a resident of Canada, check the following, if applicable
(complete only if resident of Canada):



 



 

_________

the undersigned is a registrant pursuant to applicable Canadian securities laws;
and/or



 



 

_________

the undersigned is an insider of the Company pursuant to applicable Canadian
securities laws.



 



  B-5

   



 



RCAR SUBSCRIPTION AGREEMENT

INVESTOR QUESTIONNAIRE – US PERSON



 

SIGNATURE PAGE TO INVESTOR QUESTIONNAIRE

 

The undersigned represents and warrants to the Company that foregoing responses
are complete and accurate. The undersigned will provide such further information
as may be requested by the Company to verify the foregoing. The undersigned will
notify the Company in writing regarding any material change in its responses
prior to the Closing of the purchase of Units by the undersigned. Absent such
notification, the issuance of the Units shall be deemed to be an automatic
affirmation by the undersigned of the truth and accuracy or the statements and
information set forth above.

 

Date: _________________

 



 

 

(Exact name of Investor)

 

 

 

By:

 

 

(Signature)

 

 

 

 

(Name of above signatory)

 

 

 

 

(Title, if applicable)

 

 

 

 

(Additional Signature, if applicable, e.g., joint tenants)

 

 

 

 

(Name of Additional Signatory)

 



 



  B-6

   



 



RCAR SUBSCRIPTION AGREEMENT

INVESTOR QUESTIONNAIRE – US PERSON



 

EXHIBIT C

 

CANADIAN ACCREDITED INVESTOR CERTIFICATE

 

TO BE COMPLETED ONLY IF THE INVESTOR IS RESIDENT IN CANADA

 

TO: RenovaCare, Inc. (the “Company”)

 

In connection with the issuance by the Company of common stock and warrants to
the undersigned, the undersigned hereby represents, warrants and certifies to
the Company that:

 



1.

 

the undersigned is an “Accredited Investor” as defined in NI 45-106 or section
73.3 of the Securities Act (Ontario), on the basis that the undersigned fits
within the category of Accredited Investor which the undersigned has indicated
below; and

 

2.

the undersigned was not created and is not being used solely to purchase or hold
securities as an Accredited Investor described in paragraph (m) below.



 

The undersigned has indicated below the categories which the undersigned
satisfies in order to qualify as an “Accredited Investor” [Please initial or
place a checkmark above the line to the left of each applicable item, complete
the relevant information, if applicable, and sign this certificate].

 



_____ (a)

a Schedule I, II or III bank, or a Canadian financial institution

 

_____ (b)

the Business Development Bank of Canada

 

_____ (c)

a subsidiary of any person referred to in paragraph (a) or (b), if the person
owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary

 

_____ (d)

a person registered under the securities legislation of a jurisdiction of Canada
as an adviser or dealer

 

_____ (e)

an individual registered under the securities legislation of a jurisdiction of
Canada as a representative of a person referred to in paragraph (d)





 



  C-1

   

 



RCAR SUBSCRIPTION AGREEMENT

INVESTOR QUESTIONNAIRE – US PERSON



 



_____ (e.1)

 

an individual formerly registered under the securities legislation of a
jurisdiction of Canada, other than an individual formerly registered solely as a
representative of a limited market dealer under one or both of the Securities
Act (Ontario) or the Securities Act (Newfoundland and Labrador)

 

_____ (f)

the Government of Canada or a jurisdiction of Canada, or any crown corporation,
agency or wholly owned entity of the Government of Canada or a jurisdiction of
Canada

 

_____ (g)

a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comité de gestion de la taxe scolaire de l’île de
Montréal or an intermunicipal management board in Québec

 

 

_____ (h)

any national, federal, state, provincial, territorial or municipal government of
or in any foreign jurisdiction, or any agency of that government

 

_____ (i) 

a pension fund that is regulated by either the Office of the Superintendent of
Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada

 

{Note: If you are an accredited investor described in paragraphs (j), (k) or (l)
below you must also deliver a completed Form 45-106F9 –Form for Individual
Accredited Investors (Exhibit D).}

 

_____ (j)

 

an individual who, either alone or with a spouse, beneficially owns financial
assets having an aggregate realizable value that, before taxes but net of any
related liabilities, exceeds Cdn$1,000,000

  



 

{Note: Financial assets include cash and securities, but do not include a
personal residence – see the definition of “financial assets” later in this
certificate. Financial assets are generally liquid or relatively easy to
liquidate. You must subtract any liabilities related to your financial assets to
calculate your net financial assets—see the definition of “related liabilities”.
Financial assets held in a group RRSP under which you do not have the ability to
acquire the financial assets and deal with them directly are not considered to
be beneficially owned by you.

 



_____ (j.1)

an individual who beneficially owns financial assets having an aggregate
realizable value that, before taxes but net of any related liabilities, exceeds
Cdn$5,000,000



 



  C-2

   



 



RCAR SUBSCRIPTION AGREEMENT

INVESTOR QUESTIONNAIRE – US PERSON



 



 

{Note: The financial assets of your spouse (including financial assets in a
spousal RRSP) cannot be included in the calculation of net financial assets
under this paragraph (j.1).}



  



_____ (k)

 

an individual whose net income before taxes exceeded Cdn$200,000 in each of the
two most recent calendar years or whose net income before taxes combined with
that of a spouse exceeded Cdn$300,000 in each of the two most recent calendar
years and who, in either case, reasonably expects to exceed that net income
level in the current calendar year

 

_____ (l)

an individual who, either alone or with a spouse, has net assets of at least
Cdn$5,000,000

 

_____ (l)

an individual who, either alone or with a spouse, has net assets of at least
Cdn$5,000,000



 



 

{Note: To calculate net assets, take the value of your total assets (which may
include a personal residence) and subtract your total liabilities (which may
include a mortgage). The value attributed to assets should reasonably reflect
their estimated fair value. Income tax should be considered a liability if the
obligation to pay it is outstanding at the time of the subscription.}



  



_____ (m)

a person, other than an individual or investment fund, that has net assets of at
least Cdn$5,000,000 as shown on its most recently prepared financial statements

 

_____ (n)

an investment fund that distributes or has distributed its securities only to:



 



 

(i)

a person that is or was an accredited investor at the time of the distribution;

 

(ii)

a person that acquires or acquired securities in the circumstances referred to
in sections 2.10 (Minimum amount investment), or 2.19 (Additional investment in
investment funds) of NI 45-106; or

 

(iii)

a person described in paragraph (i) or (ii) that acquires or acquired securities
under section 2.18 (Investment fund reinvestment) of NI 45-106



 



_____ (o)

 

an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt





 



  C-3

   

 



RCAR SUBSCRIPTION AGREEMENT

INVESTOR QUESTIONNAIRE – US PERSON



  



_____ (p)

 

a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be

 

_____ (q)

 

a person acting on behalf of a fully managed account managed by that person, if
that person is registered or authorized to carry on business as an adviser or
the equivalent under the securities legislation of a jurisdiction of Canada or a
foreign jurisdiction

 

_____ (r)

a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded

 

_____ (s)

an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function

 

 

_____ (t)

 

a person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors

 



 

{Note: If you have initialed this paragraph (t), name each owner of an interest,
and indicate the category of accredited investor into which that person fits (by
reference to the paragraph numbers in this Exhibit C). If a person named below
is a director required by law to own a voting security, and that person is not
an accredited investor, indicate “director” under Category.}

 

 

 

Name:___________________ Category: __________________

 



_____ (u)

 

a trust established by an accredited investor for the benefit of the accredited
investor’s family members of which a majority of the trustees are accredited
investors and all of the beneficiaries are the accredited investor’s spouse, a
former spouse of the accredited investor or a parent, grandparent, brother,
sister, child or grandchild of that accredited investor, of that accredited
investor’s spouse or of that accredited investor’s former spouse



 



  C-4

   



 



RCAR SUBSCRIPTION AGREEMENT

INVESTOR QUESTIONNAIRE – US PERSON



   



 

{Note: If you have initialed this paragraph (u), name the person who established
the trust and each trustee, and indicate the category of accredited investor
into which that person fits (by reference to the paragraph numbers in this
Exhibit C). If a person named below is not an accredited investor, indicate
“N/A” under Category.}

 

 

 

Person who established trust: ___________ Category: _________

 

 

 

Trustee(s): ___________________________________________ 



 



_____ (v)

an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser

 

_____ (w)

a person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Québec, the regulator as an accredited investor



 

[Signature Page Follows]

 



  C-5

   



 



RCAR SUBSCRIPTION AGREEMENT

INVESTOR QUESTIONNAIRE – US PERSON



 

SIGNATURE PAGE TO CANADIAN ACCREDITED INVESTOR CERTIFICATE

 

The undersigned represents and warrants to the Company that foregoing responses
are complete and accurate. The undersigned will provide such further information
as may be requested by the Company to verify the foregoing. The undersigned will
notify the Company in writing regarding any material change in its responses
prior to the Closing of the purchase of Units by the undersigned. Absent such
notification, the issuance of the Units shall be deemed to be an automatic
affirmation by the undersigned of the truth and accuracy or the statements and
information set forth above.

 

Date: _________________

 



 

 

(Exact name of Investor)

 

 

By:

 

(Signature)

 

 

 

(Name of above signatory)

 

 

 

(Title, if applicable)

 

 

 

(Additional Signature, if applicable, e.g., joint tenants)

 

 

 

(Name of Additional Signatory)



 



  C-6

   



 



RCAR SUBSCRIPTION AGREEMENT

INVESTOR QUESTIONNAIRE – US PERSON



 

Appendix to Canadian Accredited Investor Certificate – Definitions

 

As used in this certificate, the following terms have the following meanings.

 

“Canadian financial institution” means:

 



(a)

an association governed by the Cooperative Credit Associations Act (Canada) or a
central cooperative credit society for which an order has been made under
section 473(1) of that Act; and

 

(b)

 

in Ontario, also means a loan corporation, trust company, trust corporation,
insurance company, treasury branch, credit union, caisse populaire, financial
services cooperative or credit union league or federation that is authorized by
a statute of Canada or Ontario to carry on business in Canada or Ontario, as the
case may be; and

 

(c)

 

outside of Ontario, also means a loan corporation, trust company, trust
corporation, insurance company, treasury branch, credit union, caisse populaire,
financial services cooperative, or league that, in each case, is authorized by
an enactment of Canada or a jurisdiction of Canada to carry on business in
Canada or a jurisdiction of Canada.



 

“eligibility adviser” means:

 



(a)

a person that is registered as an investment dealer and authorized to give
advice with respect to the type of security being distributed; and

 

(b)

 

in Manitoba, also means a lawyer who is a practicing member in good standing
with a law society of a jurisdiction of Canada or a public accountant who is a
member in good standing of an institute or association of chartered accountants,
certified general accountants or certified management accountants in a
jurisdiction of Canada provided that the lawyer or public accountant must not:

 

 

(i)

have a professional, business or personal relationship with the issuer, or any
of its directors, executive officers, founders or control persons; and





 



  C-7

   

 



RCAR SUBSCRIPTION AGREEMENT

INVESTOR QUESTIONNAIRE – US PERSON



 



 

(ii)

 

have acted for or been retained personally or otherwise as an employee,
executive officer, director, associate or partner of a person that has acted for
or been retained by the issuer or any of its directors, executive officers,
founders or control persons within the previous 12 months.

 

“executive officer” means, for an issuer, an individual who is:

 



(a)

a chair, vice-chair or president;

 

(b)

a vice-president in charge of a principal business unit, division or function
including sales, finance or production; or

 

(c)

performing a policy-making function in respect of the issuer.



 

“financial assets” means:

 



(a)

cash;

 

 

(b)

securities; or

 

(c)

a contract of insurance, a deposit or an evidence of a deposit that is not a
security for the purposes of securities legislation.



 

“foreign jurisdiction” means a country other than Canada or a political
subdivision of a country other than Canada.

 

“founder” means, in respect of an issuer, a person who:

 



(a)

acting alone, in conjunction, or in concert with one or more persons, directly
or indirectly, takes the initiative in founding, organizing or substantially
reorganizing the business of the issuer; and

 

(b)

at the time of the distribution or trade is actively involved in the business of
the issuer.



 

“investment fund” has the same meaning as in National Instrument 81-106 —
Investment Fund Continuous Disclosure and means a mutual fund or a
non-redeemable investment fund.

 

“jurisdiction of Canada” means a province or territory of Canada.

 

“non-redeemable investment fund” means an issuer:

 



  C-8

   



 



RCAR SUBSCRIPTION AGREEMENT

INVESTOR QUESTIONNAIRE – US PERSON



 



(a)

whose primary purpose is to invest money provided by its securityholders;

 

(b)

that does not invest:

 

(i)

for the purpose of exercising or seeking to exercise control of an issuer, other
than an issuer that is a mutual fund or a non-redeemable investment fund; or

 

(ii)

for the purpose of being actively involved in the management of any issuer in
which it invests, other than an issuer that is a mutual fund or a non-redeemable
investment fund; and

 

(c)

that is not a mutual fund.



 

“person” includes:

 



(a)

an individual;

 

(b)

a corporation;

 

(c)

a partnership, trust, fund and an association, syndicate, organization or other
organized group of persons, whether incorporated or not; and

 

(d)

an individual or other person in that person’s capacity as a trustee, executor,
administrator or personal or other legal representative.



 

“related liabilities” means:

 



(a)

liabilities incurred or assumed for the purpose of financing the acquisition or
ownership of financial assets; or

 

(b)

liabilities that are secured by financial assets.



 



  C-9

   



 



RCAR SUBSCRIPTION AGREEMENT

INVESTOR QUESTIONNAIRE – US PERSON



  

“spouse” means an individual who:

 



(a)

is married to another individual and is not living separate and apart within the
meaning of the Divorce Act (Canada), from the other individual;

 

(b)

is living with another individual in a marriage-like relationship, including a
marriage-like relationship between individuals of the same gender; or

 

(c)

in Alberta, is an individual referred to in paragraph (a) or (b), or is an adult
interdependent partner within the meaning of the Adult Interdependent
Relationships Act (Alberta).



 

 “subsidiary” means an issuer that is controlled directly or indirectly by
another issuer and includes a subsidiary of that subsidiary.

 



  C-10

   



 



RCAR SUBSCRIPTION AGREEMENT

INVESTOR QUESTIONNAIRE – US PERSON



 

EXHIBIT D

 

FORM 45-106F9

 

FORM FOR INDIVIDUAL CANADIAN ACCREDITED INVESTORS

 

THIS EXHIBIT D MUST BE COMPLETED IF THE INVESTOR IS AN INDIVIDUAL RESIDENT OF
CANADA DESCRIBED IN CATEGORY (j), (k) OR (l) OF THE CANADIAN ACCREDITED INVESTOR
CERTIFICATE.

 



WARNING!

 

This investment is risky. Don’t invest unless you can afford to lose all the
money you pay for this investment.

 

SECTION 1 TO BE COMPLETED BY THE ISSUER OR SELLING SECURITY HOLDER

 

1. About your investment

 

Type of securities: Units

Issuer: Renovacare, Inc.

 

 

Purchased from: Renovacare, Inc.



 



SECTIONS 2 TO 4 TO BE COMPLETED BY THE PURCHASER

 

2. Risk acknowledgement

 

his investment is risky. Initial that you understand that:

Your initials

 

 

Risk of loss – You could lose your entire investment of
$_____________________. (Instruction: Insert the total dollar amount of the
investment.)

 

 

 

Liquidity risk – You may not be able to sell your investment quickly – or at
all.

 

 

 

Lack of Information – You may receive little or no information about your
investment.

 

 

 

Lack of advice – You will not receive advice from the salesperson about whether
this investment is suitable for you unless the salesperson is registered. The
salesperson is the person who meets with, or provides information to, you about
making this investment. To check whether the salesperson is registered, go
to www.aretheyregistered.ca.

 

 

 

3. Accredited investor status

 

You must meet at least one of the following criteria to be able to make this
investment. Initial the statement that applies to you. (You may initial more
than one statement.) The person identified in section 6 is responsible for
ensuring that you meet the definition of accredited investor. That person, or
the salesperson identified in section 5, can help you if you have questions
about whether you meet these criteria.

Your initials

 





 



  D-1

   

 



RCAR SUBSCRIPTION AGREEMENT

INVESTOR QUESTIONNAIRE – US PERSON



 



● Your net income before taxes was more than Cdn$200,000 in each of the 2 most
recent calendar years, and you expect it to be more than Cdn$200,000 in the
current calendar year. (You can find your net income before taxes on your
personal income tax return.)

 

 

 

● Your net income before taxes combined with your spouse’s was more than
Cdn$300,000 in each of the 2 most recent calendar years, and you expect your
combined net income before taxes to be more than Cdn$300,000 in the current
calendar year.

 

 

 

● Either alone or with your spouse, you own more than Cdn$1 million in cash and
securities, after subtracting any debt related to the cash and securities.

 

 

 

● Either alone or with your spouse, you have net assets worth more than Cdn$5
million. (Your net assets are your total assets (including real estate) minus
your total debt.)

 

 

4. Your name and signature 

 

By signing this form, you confirm that you have read this form and you
understand the risks of making this investment as identified in this form.

 

First and last name (please print):

 

Signature:

 

Date:

 

SECTION 5 TO BE COMPLETED BY THE SALESPERSON

 

5. Salesperson information

 

(Instruction: The salesperson is the person who meets with, or provides
information to, the purchaser with respect to making this investment. That could
include a representative of the issuer or selling security holder, a registrant
or a person who is exempt from the registration requirement.)

 

First and last name of salesperson (please print):

 

Telephone:

 

Email:

 

Name of firm (if registered):

 

SECTION 6 TO BE COMPLETED BY THE ISSUER OR SELLING SECURITY HOLDER

 

6. For more information about this investment

 

RenovaCare, Inc.

Attn: Thomas Bold, Chief Executive Officer

430 Park Avenue, Suite 702

New York, New York Phone: (888) 398-0202

For more information about prospectus exemptions, contact your local securities
regulator. You can find contact information at www.securities-administrators.ca.



 

(The Investor should keep one copy of this form (signed by the Investor) for the
Investor’s records.)

 

 



D-2



 